                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

CHRISTOPHER THORNTON,                   *

      Plaintiff,                        *

vs.                                     *
                                                 CASE NO. 4:18-CV-80 (CDL)
EQUIFAX INFORMATION SERVICES,           *
LLC and KINETIC CREDIT UNION,
                                        *
      Defendants.
                                        *

                                  O R D E R

      Christopher     Thornton    alleges     that        Kinetic    Credit     Union

reported     false     credit    information         to     consumer     reporting

agencies,     in    violation    of    the    Fair    Credit        Reporting    Act

(“FCRA”), 15 U.S.C. §§ 1681 to 1681x.                In addition to his FCRA

claims, Thornton asserts state law claims against Kinetic for

defamation and litigation expenses.            Maintaining that Thornton’s

state law claims are preempted by the FCRA, Kinetic moved to

dismiss     those    claims.     For    the    reasons       explained     in     the

remainder of this Order, Kinetic’s partial motion to dismiss

(ECF No. 13) is granted.

                        MOTION TO DISMISS STANDARD

      “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”              Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).        The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”      Twombly, 550 U.S. at 555.               In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                               Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof   of    those    facts       is    improbable.’”           Watts    v.    Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                               FACTUAL ALLEGATIONS

    Thornton      alleges          the   following        facts   in     support   of   his

claims.      The Court must accept these allegations as true for

purposes of the pending motion.

    Thornton      filed        a    Chapter      7    bankruptcy         petition.        He

received a discharge of his debts on February 7, 2017, including

his delinquent accounts with Kinetic.                        Thornton alleges that

although     Kinetic    received          notice     of    his    discharge      from   the

bankruptcy court, Kinetic falsely reported to the credit bureaus

that Thornton had delinquent balances and that his accounts had

been charged off.          Thornton received notice of these reports

when he was rejected for a loan in April 2017.                                 He disputed

these reports to Equifax, and he believes that Equifax notified


                                             2
Kinetic of the disputes as required by the FCRA.                               Equifax later

responded    that    it       had       researched        the    issue     and    made    some

revisions to Thornton’s credit file.                       Thornton then applied for

a car loan and had his Equifax credit report pulled again.                                  He

alleges     that    he    was       denied     the        car    loan     because      Kinetic

continued to report the false information.                              After that denial,

Thornton again disputed the report through Equifax.                               He alleges

that based on the “extensive communication history regarding the

inaccuracy of the information that Kinetic was publishing to the

credit bureaus,” Kinetic knew or should have known that it was

reporting false information about Thornton’s accounts but did it

anyway, “maliciously and with intent to injure” him, despite

knowing     that    the       false      information            would     be   provided     to

Thornton’s prospective credit grantors.                           Compl. ¶¶ 48-50, ECF

No. 1.

                                         DISCUSSION

      Thornton     asserts         a    FCRA   claim       under    15 U.S.C. § 1681s-2

against   Kinetic        as    a       furnisher     of     information          to   consumer

reporting agencies.             He also brings state law claims against

Kinetic for defamation and for litigation expenses pursuant to

Georgia law.        Kinetic argues that Thornton’s state law claims

are       preempted                under           the           FCRA,           specifically

15 U.S.C. § 1681t(b)(1)(F).                        That     provision          states:     “No

requirement or prohibition may be imposed under the laws of any


                                               3
State [except specified Massachusetts and California statues]

. . . with respect to any subject matter regulated under . . .

[15 U.S.C. § 1681s-2],       relating      to     the   responsibilities      of

persons who furnish information to consumer reporting agencies.”

15 U.S.C. § 1681t(b)(1)(F).       This provision on its face clearly

preempts     state   law     claims    against      furnishers       of   credit

information    under   the     circumstances        alleged   in      Thornton’s

complaint.

    But Thornton points to 15 U.S.C. § 1681h(e) as an exception

to this broad preemption.        That provision, which was adopted by

Congress       twenty-six         years           before      it          enacted

15 U.S.C. § 1681t(b)(1)(F), reads as follows:

    Except as provided in sections 1681n and 1681o of this
    title, no consumer may bring any action or proceeding
    in the nature of defamation, invasion of privacy, or
    negligence   with   respect   to  the   reporting   of
    information against any consumer reporting agency, any
    user of information, or any person who furnishes
    information to a consumer reporting agency, based on
    information disclosed pursuant to section 1681g,
    1681h, or 1681m of this title, . . . except as to
    false information furnished with malice or willful
    intent to injure such consumer.

15 U.S.C. § 1681h(e).           This       provision       provides       limited

preemption when the furnisher of credit information does not act

with malice or willful intent.             When the furnisher acts with

such intent, however, there is no preemption.                    This limited

preemption    certainly    conflicts       with   the   complete      preemption

found   in   15 U.S.C. § 1681t(b)(1)(F).            Some   courts,     including


                                       4
this one, have engaged in linguistic gymnastics to find that

these two provisions do not conflict.                       See, e.g., Purcell v.

Bank of Am., 659 F.3d 622, 625-26 (7th Cir. 2011); Macpherson v.

JPMorgan Chase Bank, N.A., 665 F.3d 45, 47 (2d Cir. 2011).                          This

Court now finds the rationale of those cases unpersuasive.1

     When these two provisions are read in the context of the

entire     FCRA,       it   is   clear      that     both    provisions     apply    to

furnishers of credit information under the circumstances alleged

in Thornton’s complaint.              Section 1681h(e) permits a state law

defamation claim against a furnisher based on false information

provided to a consumer reporting agency with malice or willful

intent to injure the consumer.                   But § 1681t(b)(1)(F) preempts a

state    law    claim       against    a    furnisher       who   knowingly   reports

inaccurate information.

     The       Court    recognizes         that    “[r]espect     for    Congress    as

drafter    counsels         against    too        easily    finding     irreconcilable

conflicts in its work.”               Epic Sys. Corp. v. Lewis, 138 S. Ct.

1612, 1619, 1624 (2018) (addressing a claimed conflict between

the Federal Arbitration Act and the National Labor Relations Act

and concluding that there was no conflict because the two acts

“enjoyed separate spheres of influence”).                    And, “respect for the


1
  The Court recognizes that today’s ruling is contrary to its previous
ruling in Comer v. J.P. Morgan Chase Bank, N.A., No. 4:11-cv-88, 2012
WL 4210426 (M.D. Ga. Sept. 18, 2012) (finding that 15 U.S.C.
§ 1681h(e) is an exception to 15 U.S.C. § 1681t(b)(1)(F)). Better to
have learned late than never to have learned at all.


                                             5
separation of powers counsels restraint.”                           Id.        Therefore, the

rules     “aim[]         for     harmony       over         conflict           in       statutory

interpretation,” and those rules “grow from an appreciation that

it’s the job of Congress by legislation, not [the courts] by

supposition, both to write the laws and to repeal them.”                                      Id.

In     this   case,      the    two     provisions          of    the     FCRA      cannot     be

harmonized unless providing false information with “malice or

willful intent to injure,” § 1681h(e), means something different

than providing false information that the furnisher “knows or

has     reasonable       cause     to     believe      that        the     information         is

inaccurate,” which is prohibited under § 1681s-2(a)(1)(A).                                     If

this    language        means    the    same       thing,    the     FCRA       contains     one

provision     that      provides       complete      preemption          and    another      that

provides limited preemption under the same exact circumstances—a

better example of direct conflict could not be found.

       The FCRA does not define “malice” or “willful intent to

injure.”          The    Supreme       Court   defined           “malice”       necessary     to

overcome      a   qualified      privilege         under     the    First       Amendment     as

publishing a statement “with knowledge that it was false or with

reckless disregard of whether it was false or not.”                                     New York

Times Co. v. Sullivan, 376 U.S. 254, 280 (1964).                                This standard

should apply to define                 the intent      necessary to overcome the

FCRA’s qualified privilege expressed in § 1681h(e); if a bank

furnishes     false      negative       credit      information          about      a    consumer


                                               6
despite knowing that it is false and that it will appear on the

consumer’s credit report and impact credit decisions regarding

the consumer, that act can fairly be said to be with malice or

willful     intent   to        injure   such       consumer.            Thus,    the    two

provisions    cannot      be    harmonized:        state    law    defamation         claims

like the ones Thornton asserts are permitted under § 1681h(e)

but barred under § 1681t(b)(1)(F).

    Having determined that an irreconcilable conflict exists,

the Court next must decide what to do about it.                             Caution is

warranted    because      “repeals      by       implication      are    ‘disfavored.’”

Epic Sys., 138 S. Ct. at 1624 (quoting United States v. Fausto,

484 U.S. 439, 452, 453 (1988)).                    “‘Congress will specifically

address’ preexisting law when it wishes to suspend its normal

operations in a later statute.”                    Id.     But, “[t]here are two

well-settled    categories        of    repeals      by    implication:         (1)    Where

provisions in the two acts are in irreconcilable conflict, the

later act to the extent of the conflict constitutes an implied

repeal of the earlier one; and (2) if the later act covers the

whole subject of the earlier one and is clearly intended as a

substitute, it will operate similarly as a repeal of the earlier

act.”     Posadas v. Nat’l City Bank of New York, 296 U.S. 497, 503

(1936).     For one statute to displace another, there must be “‘a

clearly expressed congressional intention’ that such a result

should follow.”        Epic Sys., 138 S. Ct. at 1624 (quoting Vimar


                                             7
Seguros y Reaseguros, S.A. v. M/V Sky Reefer, 515 U.S. 528, 533

(1995)).        “The intention must be ‘clear and manifest.’”                                        Id.

(quoting Morton v. Mancari, 417 U.S. 535, 551 (1974)); accord

Posadas,       296    U.S.     at    503.            Of       course,    “[w]hen         a    statute

specifically         permits    what        an   earlier          statute     prohibited,            or

prohibits what it permitted, the earlier statute is (no doubt

about   it)     implicitly          repealed.”                Antonin    Scalia      &       Bryan   A.

Garner,    Reading      Law:        The     Interpretation              of   Legal       Texts       327

(2012).

    With regard to the two provisions of the FCRA at issue in

this case, § 1681h(e) was part of the original FCRA, which did

not impose duties on furnishers of credit information or create

a right of action against furnishers based on their furnishing

of inaccurate credit information to consumer reporting agencies.

See, e.g., Rush v. Macy’s New York, Inc., 775 F.2d 1554, 1557

(11th Cir. 1985) (noting that under the pre-1996 statute, “civil

liability       for     improper          use        and       dissemination         of        credit

information may be imposed only on a consumer reporting agency

or user of reported information who willfully or negligently

violates the [Act],” and concluding that consumers could not

bring     an    FCRA     claim        against             a     creditor      for        furnishing

information to a credit reporting agency).

    Twenty-six         years        after    the      FCRA       was    originally           enacted,

Congress enacted the Consumer Credit Reporting Reform Act of


                                                 8
1996, a comprehensive overhaul of the FCRA.                                  As part of that

overhaul, Congress added § 1681s-2 to impose specific duties on

furnishers         of    information         to       consumer     reporting             agencies.

Consumer Credit Reporting Reform Act of 1996, Pub. L. 104-208

§ 2413(a)(2), 110 Stat. 3009-447 to 3009-448.                                  Congress also

added   an    enforcement          scheme     for       alleged    FCRA        violations      by

furnishers of credit information, with significant limitations

on liability and enforcement.                     Id. § 2413, 110 Stat. 3009-448,

codified     at     15       U.S.C. §    1681s-2(c)-(d).               And    Congress       added

§ 1681t(b)(1)(F),             which     expressly           preempts     state       law     “with

respect    to      any       subject    matter        regulated   under        . . .       section

[1681s-2].”         Consumer Credit Reporting Reform Act of 1996, Pub.

L. 104-110 § 2419, 110 Stat. 3009-452 to 3009-453.                                  In summary,

the Consumer Credit Reporting Reform Act of 1996 imposed duties

on furnishers of credit information under the FCRA for the first

time; created new but limited remedies for violations of those

duties;    and declared that the                      states could not regulate any

subject matter regulated under § 1681s-2 (which imposed those

new duties on furnishers of credit information).                               In the Court’s

view, the Consumer Credit Reporting Reform Act of 1996 is a

clear and manifest expression of Congress’s intent to regulate

the   duties       of    credit    information           furnishers          and    to    displace

state   law       on     this    subject.             So,    § 1681h(e)        is    implicitly

repealed      to       the    extent    it   conflicts          with     § 1681t(b)(1)(F).


                                                  9
Thornton’s   state   law   claims    are    therefore    preempted     under

§ 1681t(b)(1)(F).

                              CONCLUSION

    As   discussed   above,   Kinetic’s      partial   motion   to   dismiss

(ECF No. 13) is granted.

    IT IS SO ORDERED, this 5th day of November, 2018.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         CHIEF U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




                                    10
